Citation Nr: 0630783	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-33 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for low back strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1994 to 
October 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for low back 
pain.  The veteran requested a Board hearing at the RO on his 
VA-Form 9 in November 2003.  The Board sent the veteran a 
letter in January 2006 asking him to clarify whether he still 
wanted a hearing.  The letter noted that if no response was 
received within 30 days the Board would assume that he did 
not want a hearing.  The veteran did not respond; so a 
hearing was not scheduled.  

In June 2002, the RO granted service connection for left 
inguinal hernia and allergy rhinitis, assigning a 
noncompensable rating for both disabilities, and denied 
service connection for skin rash (upper buttocks, thighs, and 
arm pits) and a right ankle.  The veteran submitted what the 
Board construes as a valid Notice of Disagreement with all of 
these claims.  Thus, a Statement of the Case should be 
issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of initial noncompensable ratings for left 
inguinal hernia and allergy rhinitis, and service connection 
for skin rash and right ankle are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all doubt, the medical evidence shows that the 
veteran's current low back strain is related to service.




CONCLUSION OF LAW

Low back strain was incurred during the veteran's military 
service.  38 U.S.C.A. §§ 1111, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows a finding of a current low back 
disorder.  A February 2002 QTC examiner gave a diagnosis of 
lumbar strain.

The next issue is whether there is evidence of any in-service 
incurrence of low back strain.

A December 2000 service medical record shows complaints of 
back pain in the lower left since early October 2000.  There 
reportedly was a gradual onset, aggravated by running, 
flutter kicks, and sit-ups.  He also had pain with certain 
movements, including going from sitting to standing.  The 
pain reportedly was sharp and located in the lower back, as 
well as the left sacroiliac joint area.  There was no 
numbness or tingling and x-rays were negative.  On range of 
motion there was pain with flexion and extension of lumbar 
spine and decreased motion.  Side bending was within normal 
limits and pain free.  There was tenderness to touch over the 
left sacroiliac joint.  The assessment was questionable 
sacroiliac joint dysfunction.

A January 2001 medical record shows the veteran had some 
improvement, but aggravated his back in the field, jumping 
off trucks.  He had pain with bending and forward jumping.  
The assessment was mechanical low back pain.  He was 
instructed to avoid running, jumping, and flutter kicks for 
10 days.

An April 2001 medical record shows complaints of lower back 
pain to the left side.  The veteran stated that he had been 
seen for this the previous March and that his pain was a 6 on 
a scale of 1 to 10.  He indicated that the pain was more 
persistent than last time and that medication helped a 
little.  He noted that bending forward and backward was when 
pain was constant.  Physical examination showed full range of 
motion.  His deep tendon reflexes were negative; and he had a 
good gait. He also performed heel and toe walk with good 
speed.

In June 2001, a service medical record shows complaints of 
recurrent back pain or back injury.  The physician noted that 
the veteran was being followed for mechanical back pain.

As the veteran has a current diagnosis of lumbar strain and 
in-service findings of low back pain, the determinative issue 
becomes whether there is any relationship between the two.  A 
February 2002 QTC examination report shows complaints of a 
gradual onset of low back pain for the past three years 
associated with stiffness and lack of endurance.

Resolving all doubt, the Board finds that the evidence shows 
a relationship between the current back disorder and service.  
Specifically, the medical findings show multiple complaints 
of low back pain in service from December 2000 to July 2001, 
a current diagnosis of lumbar strain in February 2002, and 
complaints of chronic back pain since service.  The veteran 
is competent to testify as to his symptoms and the Board does 
not find reason to doubt his credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  There also is no medical evidence of 
any intercurrent injury to the back since service.  Thus, the 
evidence is relatively equally-balanced and is resolved in 
favor of the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

For these reasons, service connection for a low back strain 
is warranted.

The Board has considered the veteran's service connection 
claim for low back strain with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
2002), including the notice requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable 
outcome, as noted below, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for low back strain is 
granted, subject to the rules and payment of monetary 
benefits.




REMAND

In June 2002, the RO granted service connection for left 
inguinal hernia and allergy rhinitis, assigning a 
noncompensable rating for both disabilities, and denied 
service connection for skin rash (upper buttocks, thighs, and 
arm pits) and a right ankle.  The veteran stated in January 
2003 that he disagreed with findings for the claim resulting 
in nonservice connection and 0 percent ratings.  The Board 
considers the veteran's statement a valid Notice of 
Disagreement with the aforementioned claims.  The RO has not 
issued a Statement of the Case or Supplemental Statement of 
the Case, addressing these issues; so a remand for this 
action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 
19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative, addressing its assignation 
of a noncompensable rating for left 
inguinal hernia and allergy rhinitis, and 
denying service connection for skin rash 
(upper buttocks, thighs, and arm pits) and 
a right ankle.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claims.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal. 
See 38 C.F.R. § 20.302(b) (2006).  
Thereafter, if an appeal has been 
perfected, these issues should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


